TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00368-CR




                                Blair Duane Wright, Appellant

                                                v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NO. 8306, HONORABLE WILLIAM BACHUS JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Blair Duane Wright seeks to appeal a judgment of conviction for failing to appear.

Sentence was imposed on February 20, 2009. Notice of appeal was filed on June 16, 2010. Because

the notice of appeal was not timely, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Tex. R. App. P. 26.2(a)(1)/(2);

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).

               The appeal is dismissed.
                                          __________________________________________

                                          J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: February 25, 2011

Do Not Publish




                                             2